            Case 1:18-cv-09011 Document 3 Filed 10/02/18 Page 1 of 2
IH-32                                                                                 Rev: 2014-1




                        United States District Court
                                    for the
                       Southern District of New York
                                Related Case Statement
                                                  
                                Full Caption of Later Filed Case:

Accent Delight International Ltd. and
Xitrans Finance Ltd.



                    Plaintiff                                       Case Number


                                                  18 Civ. __
                      vs.


Sotheby's and Sotheby's Inc.




                  Defendant

                                Full Caption of Earlier Filed Case:
                (including in bankruptcy appeals the relevant adversary proceeding)


In re Application of Accent Delight
International Ltd. and Xitrans Finance Ltd. for
an Order Under 28 U.S.C. § 1782 to Conduct
Discovery for Use in Foreign Proceedings

                    Plaintiff                                       Case Number

                                                  16-MC-125
                      vs.



                  Defendant


                                              Page 1
             Case 1:18-cv-09011 Document 3 Filed 10/02/18 Page 2 of 2

IH-32                                                                                              Rev: 2014-1



Status of Earlier Filed Case:



    •[{]     Closed


             Open
                           (If so, set forth the procedure which resulted in closure , e.g., voluntary
                           dismissal, settlement, court decision. Also, state whether there is an appeal
                           pending.)

                           (If so, set forth procedural status and summarize any court rulings.)

16-MC-125 is a consolidated case comprising two applications for discovery under 28 U.S.C. 1782 brought by
Accent Delight International Ltd. and Xitrans Finance Ltd ("Plaintiffs").

Judge Furman granted the first application. That decision was affirmed on appeal. He later granted Plaintiffs'
two motions under the Protective Order to allow use of the discovery material in other foreign proceedings.
Judge Furman's order granting the second of those two motions is now on appeal to the Second Circuit.

Judge Furman granted the second 1782 application in part. That decision is on appeal to the Second Circuit.
                                                                                                                 a
Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

In the earlier filed 1782 proceedings, Plaintiffs sought discovery from Sotheby's for use in
foreign proceedings against Yves Bouvier. Those foreign proceedings concern an
international, multi-billion-dollar fraud perpetrated by Bouvier against Plaintiffs. Bouvier held
himself out as Plaintiffs' representative in a series of transactions to acquire art masterworks.
Unbeknownst to Plaintiffs, however, Bouvier was purchasing the works for himself and
reselling them to Plaintiffs at a significant markup, pocketing the difference.

The discovery material produced by Sotheby's led Plaintiffs to conclude that they had claims
against Sotheby's for aiding and abetting Bouvier's fraud. The newly filed case is a merits
action against Sotheby's asserting those claims. Plaintiffs had previously tried to file suit
against Sotheby's in England, but Sotheby's raced to the courthouse in Switzerland as a
blocking tactic. This procedural history, with which Judge Furman is familiar, is directly
relevant to Petitioners' claims against Sotheby's for breach of the parties' tolling agreement,
as well as to other potential issues in the case.

Judge Furman will also need to decide whether Plaintiffs can use the discovery material
produced in the earlier filed case to plead their claims in the newly filed case. Concurrent
with this filing, Plaintiffs are making a motion under the protective order in the earlier filed
case for permission to do so.




Signature:
                    1L }                                                  Date:   10/2/2018
              Emery Celli Brine erhoff & Abady LLP
Firm :


                                                  Page 2
